Citation Nr: 1456721	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-36 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine with arthritis, including as secondary to service-connected low back strain.

2. Entitlement to service connection for damaged nerve root of the left lower back.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The Veteran served on active duty from February 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the petition to reopen a claim for entitlement to service connection for degenerative disc disease of the lumbar spine with arthritis, and an original claim for service connection for damaged nerve root of the left lower back. The Veteran did not report for an April 2013 Travel Board hearing and has not offered good cause for missing the hearing; therefore, the hearing request has been deemed withdrawn. See 38 C.F.R. § 20.704(e) (2014). 

In June 2014, the Board reopened the claim for service connection for lumbar spine degenerative disc disease, and remanded the underlying claim de novo (on the merits), along with the issue of service connection for an associated neurological condition, for further development and consideration. The case has since returned for an appellate disposition. 


FINDINGS OF FACT

1. The Veteran had a low back strain consistently treated during active military service, and has reported continuous symptomatology thereafter.

2. A private medical opinion in March 1984 found that the Veteran's lumbar degenerative disc disease had manifested at least as early as in 1983, and moreover, it was a pre-existing condition in advance of post-service intercurrent injuries from 1983 and 1984.

3. The competent evidence in favor of in-service incurrence of lumbar degenerative disc disease is at least evenly balanced with that which weighs against the claim.

4. The Veteran has left lower extremity radiculopathy as a consequence of his low back disability.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for degenerative disc disease of the lumbar spine with arthritis. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R.            §§ 3.102, 3.159, 3.303 (2014) 

2. The criteria are met to establish service connection for left lower extremity sciatic neuropathy, due to the Veteran's service-connected low back disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Given the grant of benefits herein, any deficiency in compliance with the VCAA is effectively rendered harmless error.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA law further permits service connection on a secondary basis. To this effect, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran was scheduled for a July 2014 VA Compensation and Pension examination, however, he did not report for that examination. No correspondence has been received from the Veteran in this matter for approximately three years, and it is not clear whether he ceased prosecuting this claim, or on the other hand, he simply had nothing further to submit. His address may have changed in the interim. Regardless, as the examination notice was not returned as undeliverable, it is presumed that such notice was received. See generally, Kyhn v. Shinseki, 24 Vet. App. 228, 236 (2011). Where a claimant fails to report for a scheduled examination in an original compensation claim without good cause, the claim is to be rated on the evidence of record. See 38 C.F.R. § 3.655(b) (2014). The Board proceeds accordingly.

After a review of the available evidence, the Board finds that the evidence addressing whether the condition at issue is related to service is in relative equipoise and the benefit of the doubt should be resolved in the Veteran's favor. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

First, there is no material question as to the existence of lumbar spine degenerative disc disease. VA outpatient treatment records over the last five years repeatedly document this condition in problem summaries and substantiating x-ray findings, and a March 1998 Social Security Administration (SSA) disability benefits award found the Veteran had qualifying disability premised in part on discogenic disorders of the back, dating back at least to December 1989. Current disability aside, the degenerative disc disease still must be attributable to service or service-connected disability. 

The Veteran has a documented history of lower back problems from military service, originating from a fall injury during his basic training in 1970, and was treated several times during service for lower back strain. He has described chronic back pain ever since. There were then post-service intercurrent injuries due to auto accidents in his capacity as a long-haul trucker, occurring in 1983, 1984 and 1989. Service-connection has already been granted for low back strain (essentially, a muscle injury), but service connection for lumbar spine degenerative disc disease has repeatedly been denied primarily on the finding that original in-service injury was not to the intervertebral discs, and moreover, that disc problems were wholly attributable to the post-service accidents.

After a January 2007 VA examination of the spine, the examiner noted that the Veteran complained of low back pain with the diagnosis of lumbar strain in 1970 and was diagnosed with degenerative disc disease of the lumbar spine in 1983. It was further noted that the Veteran was a truck driver since 1971 after he was discharged from the service and that numerous accidents in that profession affected his low back. The examiner opined that the Veteran's degenerative disc disease resulted from the repetitive trauma to his back after service.

The foregoing effectively discounts a causal relationship to service, preferring the post-service, nonservice-related injuries as the likely cause of present-day lumbar disc disease. The January 2007 examiner never commented on secondary service connection nor had the opportunity to review more recent evidence, which in part prompted the re-examination scheduled in 2014. As discussed the Veteran did not report for that examination. There is no other pertinent VA opinion on file. 

However, clinical and evaluative records from 1984 are relevant to the issue at hand. These records address the Veteran's treatment for two post-service motor vehicle accidents sustained around that time. Much of the discussion from his then treating providers surrounded the exact role of those two accidents in causing an intervertebral disc problem, particularly for auto insurance purposes of ascertaining the genuine scope of injury. In the process, there happened to occur discussion of whether the newly diagnosed disc problem was accident-related, or instead represented a pre-existing condition. One particular medical opinion of March 1984 stands out:

I have now had an opportunity to see the films that [another physician] took on [the Veteran] when he saw the patient for a second opinion. 
This would have been about February 7, 1984. [The other physician] reviewed the films that we had taken earlier with his films and felt that there was no significant change. He then sent the films to me for my review and I agree that the narrowing that was noted at the lumbosacral area was present, in his opinion, on the films that we had taken [previously]. For this reason, and I certainly agree that there is                       no change, then, this patient may have some evidence, however,               slight, of early degenerative changes in the lumbosacral disc. I feel,   then, that what he had was a pre-existing, perhaps asymptomatic, degeneration occurring in the lumbosacral disc and that this                 has been definitely aggravated by the two accidents that occurred.    

(emphasis added)
 
This evidence reflects that the Veteran had lumbar degenerative disc disease in 1983 that pre-existed all documented intercurrent injuries. To the extent the January 2007 VA examiner gave a negative opinion on causation, the probative value of that opinion is lessened as the examiner did not fully considered the Veteran's complaints and the diagnosis of disc problems preceding 1983 and 1984 intercurrent injuries.  

In summary, there is documented in-service injury to the low back, chronic and frequently reported back problems thereafter, and lumbar spine degenerative disc disease shown a decade after service, but prior to the intercurrent injuries. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar degenerative disc disease are met. 

Moreover, the condition of left lower extremity radiculopathy is found service-connected. Sciatica is indicated within the Veteran's ongoing VA clinical problem summary, and January 2009 VA progress report designated "lumbago with sciatica," describing posterior hip pain bilaterally, left worse than right side, along with shooting pain through the left lower extremity. Thus, service connection for left lower extremity sciatic neuropathy as secondary to low back disability is warranted. This parallels the disability averred of a damaged nerve root of the left lower back. 


ORDER

Service connection for degenerative disc disease of the lumbar spine with arthritis is granted.

Service connection for left lower extremity sciatic neuropathy, as secondary to the Veteran's service-connected low back disability, is granted.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


